DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 10 are objected to because of the following informalities: 
Claim 1 recites “the molar component to a molar tooth” in lines 5-6. “A molar tooth” has already been recited earlier and established antecedent basis (line 2). For consistency purposes, “a molar tooth” should be revised to “the molar tooth”. Furthermore, claim 1 further recites “for affixing the attachment to a mesial anchor tooth” in lines 8-9. “A mesial anchor tooth” has already been recited earlier and established antecedent basis (line 2). For consistency purposes, “a mesial anchor tooth” should be revised to “the mesial anchor tooth”.
Appropriate correction is required.
Claim 6 recites “the molar component to a molar tooth” in lines 11-12. “A molar tooth” has already been recited earlier and established antecedent basis (line 9). For consistency purposes, “a molar tooth” should be revised to “the molar tooth”. Furthermore, claim 6 further recites “having a mesial anchor tooth” in lines 20. “A mesial anchor tooth” has already been recited earlier and established antecedent basis (line 9). For consistency purposes, “a mesial anchor tooth” should be revised to “the mesial anchor tooth”.
Claim 10 recites “the molar component to a molar tooth” in lines 16-17. “A molar tooth” has already been recited earlier and established antecedent basis (line 14). For consistency purposes, “a molar tooth” should be revised to “the molar tooth”. Furthermore, claim 10 further recites “for affixing the attachment to a mesial anchor tooth” in lines 18-19. “A mesial anchor 
Claims dependent on the objected claims are also objected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “the long rod” in line 5. It is unclear as to whether the long rod is the same rod claimed in claim 10. This confusion is further solidified as claim 11 also recites “when the rod” in line 8. Again, it is unclear whether the “long rod” is the same as the “rod”. For examination purposes, it will be construed as being the same rod and will be interpreted as “the rod being long includes an aperture…”. 
Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 11 they depend on is rejected under U.S.C. 112(b). As such, claims 12 is rejected under 35 U.S.C. 112(b).
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the long rod” in line 15. It is unclear as to whether the long rod is the same rod claimed in claim 10. For examination purposes, it will be construed as being the same rod and will be interpreted as “the rod being long…”. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the long rod” in line 23. It is unclear as to whether the long rod is the same rod claimed in claim 10. For examination purposes, it will be construed as being the same rod and will be interpreted as “the rod being long…”. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the long rod” in line 10. It is unclear as to whether the long rod is the same rod claimed in claim 10. For examination purposes, it will be construed as being the same rod and will be interpreted as “the rod being long…”
Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 15 they depend on is rejected under U.S.C. 112(b). As such, claims 16 is rejected under 35 U.S.C. 112(b).
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the long rod” in line 23. It is unclear as to whether the long rod is the same rod claimed in claim 10. For examination purposes, it will be construed as being the same rod and will be interpreted as “the rod being long…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope (US Publication No. 20090061377 A1) in view of Lluch (US Publication No. 20070218415 A1) and in view of Ernstberger (US Patent No. 8905754 B1). 
	Regarding Claim 10, Cope teaches an orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a mesial anchor tooth to a molar tooth unilaterally on the same side of the maxilla (Abstract, as it is a device to correct malposition teeth, it is capable of use in the treatment of a posterior maxillary sector extending from a mesial anchor tooth to a molar tooth unilaterally on the same side of the maxilla), comprising:
A molar component (See Annotated Figure A of Fig. 4)
A mesial anchor tooth attachment (See Annotated Figure A of Fig. 4)
A rod (Fig. 4, label 25)
A hook (Fig. 4, label 60), located on a middle portion of the rod at or near the highest point (Fig. 4) thereof, for attachment with a traction element for direct molar traction (As the hook if found in the middle and at the highest point of the rod, and Fig. 4 shows the hook being attached to a traction element (label 100), it is capable of conducting direct molar traction). 
Wherein the rod is offset from the mesial anchor tooth pad and from the molar bonding pad by a directed step-out at the first end in one of a buccal and a lingual direction (Fig. 7A shows the step-out of the first ends that would pertain with the mesial anchor tooth pad and it is capable of being a step-out in one of a buccal and a lingual direction). 

    PNG
    media_image1.png
    351
    795
    media_image1.png
    Greyscale

Annotated Figure A 
	However, Cope is silent to the molar component and mesial anchor tooth attachment comprising a bonding pad, and the rod being arched. 
	Lluch discloses similar orthodontic distalizer configuration and Lluch further discloses usage of bonding pad (Fig. 3, label 4) to bond to the tooth (Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar component and mesial anchor tooth attachment of Cope to have bonding pads of Lluch for affixing the molar component to the tooth. It would be obvious for the molar component to be affixed to the molar tooth with the bonding pad and the mesial anchor tooth attachment to be affixed to the mesial anchor tooth with the bonding pad to attach the distalizer to the tooth in order to use an alternate attachment means know in the art for securing ends of a distalizer to the teeth.  
  	However, Lluch is silent to the rod being arched. 
	Ernstberger discloses a similar distalizer configuration and further discloses the rod being arched (Fig. 4) to provide unidirectional adjusting (Col. 8, lines 46-53).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rod of Cope to be arched as taught by Ernstberger to provide unidirectional adjusting. As such, the arch rod is capable to arch towards the gingival direction in the occlusal-gingival plane extending at a first end thereof from the mesial anchor tooth attachment in a mesiodistal direction towards the molar component at a second end.  The arched rod is fully capable of exerting a distal force on the molar tooth when under a force of the traction element on the hook. This done by force of the hook being pulled downwards transmitting forces through the rod to cause the rod to be straightened resulting an exerted force. 
Allowable Subject Matter
Claims 1-9, 17 are allowed (note objection to claims 1 and 6 found above).
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, the closest prior art was Radmall (US Publication No. 20160000531 A1). Radmall discloses an orthodontic distalizer with a plunger mechanism with the spring being a flexible biasing means, and a hollow tube. However, Radmall is silent to the molar component and mesial anchor tooth attachment including bonding pads; a hollow tube having a bore, a hook provided on a hook plunger in the bore. Furthermore, Radmall is silent to the hook slides within a longitudinal slot of the hollow tube. In addition, Radmall is silent to the mesial anchor tooth attachment is formed at a mesial end of a mesial anchor tooth plunger slidable in the bore and having a distal end abutting a mesial end of the hook plunger. However, Radmall is silent to the hook plunger slides distally under a force of the traction element and the mesial end of the hook plunger disengages from the distal end of the mesial anchor tooth plunger thus a distalization force is applied to the molar tooth but not the mesial anchor tooth. 
With regards to independent claim 6, the closest prior art was Radmall (US Publication No. 20160000531 A1). Radmall discloses an orthodontic distalizer with a plunger mechanism with the spring being a flexible biasing means, and an outer hollow tube and hollow inner tube. However, Radmall is silent to the molar component and mesial anchor tooth attachment including bonding pads, an outer tube having V-shaped grooves lining an inside surface and having a distal molar end for engaging the molar component. Furthermore, Radmall is silent to a mesial anchor tooth plunger inserted inside the inner tube and a bar stop being found at the distal end. In addition, Radmall is silent to the appliance having two C-clasp slides.
Claims 11-16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772